Title: To George Washington from Brissot de Warville, 10 August 1788
From: Brissot de Warville, Jacques-Pierre
To: Washington, George



Sir
New York 10th Augst 1788

Not knowing precisely at what time I shall be able to go to Virginia to pay my respects, I take the resolution to address by the Post to you the annexed Letter, which the Marq. de la Fayette hath sent to me & in which he makes mention of me—as it may contain news that may be interresting to you, I hasten to forward it. I have the honor to be &c.

de Warville

